Citation Nr: 0913354	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the right tonsil (claimed as throat cancer) 
based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969, including a period of active duty in the Republic of 
Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office that denied the 
Veteran's claim of entitlement to service connection for 
metastatic squamous cell carcinoma of the right tonsil 
(claimed as throat cancer) based on herbicide exposure.  The 
Veteran testified before the Board at a hearing that was held 
at the RO in April 2004.

In August 2005, the Board denied the Veteran's claim.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2007 
Order, the Court remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.  
In May 2008, the Board remanded the claim for additional 
development.


FINDING OF FACT

Metastatic squamous cell carcinoma of the right tonsil was 
first manifested about 30 years after the Veteran's active 
service, and it has not been shown to be related, directly or 
presumptively, to herbicide exposure or any other incident in 
service.


CONCLUSION OF LAW

Metastatic squamous cell carcinoma of the right tonsil 
(claimed as throat cancer) was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(e) 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including malignant tumors, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  Service in the Republic of Vietnam 
includes "in-country" service or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) (upholding VA's regulation and 
interpretation thereof regarding service in Vietnam).  In the 
case of such a veteran, service connection for listed 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within specified periods.  The list 
includes laryngeal cancer, if manifest to a compensable 
degree at any time after service, but does not include 
metastatic squamous cell carcinoma of the tonsil.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2008).  The presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2008).

The Veteran's service medical records are absolutely silent 
as to any symptoms or problems involving his neck, throat, or 
tonsils.  There is only a passing reference to childhood 
mumps and to an impacted molar removed at some time in the 
past.  The evidence also does not show that any malignant 
tumor or tumor of the brain, spinal cord, or peripheral 
nerves manifested to a compensable degree within one year 
following the Veteran's separation from service.

In April 1980, a private doctor (Stephen E. Kaufman, M.D.) 
examined the Veteran for various symptoms, including 
abdominal problems, weight loss, lightheadedness, chilliness, 
a "lump in the throat sensation," and eye complaints.  The 
doctor opined that the Veteran was suffering from irritable 
bowel syndrome aggravated by lactose intolerance, aerophagia, 
possible contribution of stress factors, and possible 
chemical exposure with a history of Agent Orange exposure in 
Vietnam.  While those medical records mention a lump in the 
throat, it appears that treatment was separate from the later 
treatment for the mass in the Veteran's right neck.  The 1980 
treatment referred primarily to abdominal problems and weight 
loss.  

Thereafter, many years elapsed before the Veteran presented 
with any symptoms involving his throat or tonsils.

In May 2000, the Veteran presented with complaints of a mass 
in his right neck area that had been present for four or five 
months.  The differential diagnosis on a May 2000 MRI 
included schwannoma or adenopathy that was potentially 
malignant; also, a schwannosarcoma could not be excluded with 
certainty.  However, a June 2000 biopsy revealed metastatic 
squamous cell carcinoma of the right tonsil (keratinizing 
squamous cell carcinoma; and lymph node with metastatic 
squamous cell carcinoma).  The Veteran underwent 
tonsillectomy and radiation therapy.  Pathology from the 
tonsillectomy reconfirmed invasive keratinizing squamous cell 
carcinoma of the right tonsil that was moderately 
differentiated, but it also was negative for malignancy in 
the nasopharynx, the right aryteroid, the right cuneiform 
sinus, the epiglottis, and the right base of the tongue.  

One of the Veteran's treating private doctors, William J. 
Robertello, M.D., noted in July 2000 that the Veteran had a 
history of Agent Orange exposure and a long smoking history 
for most of his life.  However, most importantly, that doctor 
did not describe any relationship between the Veteran's right 
tonsil cancer and any herbicide exposure.  

Initially, the Board notes that that there is no evidence of 
any tonsil cancer during the Veteran's active service.  
Moreover, even on consideration of the reference to a "lump 
in the throat sensation" in 1980, there is no evidence of 
any tonsil cancer in the Veteran until about 2000, which is 
more than 30 years after service.  In view of the lengthy 
period without treatment, there is no evidence of continuity 
of symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran primarily contends that he served on active duty 
in Vietnam during the Vietnam War and that his tonsil cancer 
is a result of herbicide exposure during that time.  Although 
the RO has not obtained the Veteran's service personnel 
records, the Board can proceed to review this case on the 
assumption (based on the Veteran's testimony and a reference 
by the National Personnel Records Center to an October 1968 
hospitalization at Quin Hoan Hospital) that the Veteran did 
indeed serve in Vietnam during his active duty.

Nevertheless, the Veteran's claimed disability is not listed 
as one of the diseases for which service connection may be 
presumed based on herbicide exposure in Vietnam.  The Veteran 
was diagnosed in 2000 with metastatic squamous cell carcinoma 
of the tonsil.  That particular type of cancer has not been 
associated with herbicide exposure on a presumptive basis 
under 38 C.F.R. § 3.309(e).  Furthermore, the Board also 
notes that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era is not warranted for any condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  72 Fed. Reg. 
32,395 (June 12, 2007).

The Board notes that the differential diagnosis on a May 2000 
MRI report included possible malignant schwannoma.  Malignant 
schwannoma are soft-tissue sarcomas, and soft-tissue sarcomas 
are on the list of diseases for which service connection may 
be presumed based on herbicide exposure.  38 C.F.R. 
§ 3.309(e).  However, that was only an initial differential 
diagnosis.  In fact, on later pathological evaluations, there 
was no mention of any malignant schwannoma.  Rather, the sole 
diagnoses were keratinizing squamous cell carcinoma; and 
lymph node with metastatic squamous cell carcinoma.  Thus, 
the Veteran did not have malignant schwannoma.

The Veteran also contends that his tonsil cancer was 
anatomically proximate to other types of cancers for which 
service connection is presumed based on herbicide exposure, 
such as respiratory cancers of the trachea and larynx, and 
that on that basis, it should be presumed that he developed 
cancer of the tonsil as a result of exposure to herbicide 
agents.  However, the Veteran's contention does not reflect 
any specialized medical knowledge of the particular pathology 
associated with each distinct type of cancer.  Moreover, he 
does not possess the requisite medical expertise to render an 
opinion involving medical diagnoses or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his 
contentions in this regard are neither competent nor 
probative.

Finally, the record does not include any competent medical 
evidence associating the Veteran's metastatic squamous cell 
carcinoma of the right tonsil with herbicide exposure.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
The Veteran has stated that treating doctors have noted his 
exposure to Agent Orange in Vietnam and that this was a 
"possible cause" of the Veteran's right tonsil cancer.  
However, he has indicated that the doctors have only noted 
the Veteran's exposure in writing.  Indeed, the record does 
not include any reports or statements from the Veteran's 
treating doctors relating the right tonsil cancer to any 
herbicide exposure or any other aspect of the Veteran's 
active service.

Additionally, a December 2008 VA opinion specifically found 
that the Veteran's metastatic squamous cell carcinoma of the 
tonsil was unrelated to exposure to herbicide agents in 
Vietnam.  The examiner explained that while laryngeal cancer 
was known to be associated with exposure to herbicide agents, 
the Veteran's primary cancer had originated in the tonsil and 
spread to the neck, and there was no medical literature 
supportive of a conclusion that cancer of the tonsil was 
associated with a history of prior exposure to herbicide 
agents.

With regard to the medical article the Veteran submitted 
regarding the development of "head and neck cancer," to 
include squamous cell carcinoma, as a result of previous 
exposure to herbicide agents, a medical article or treatise 
can provide important support when combined with an opinion 
of a medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, the medical article submitted by the 
Veteran was not accompanied by the opinion of any medical 
expert linking his cancer of the tonsil with his exposure to 
herbicide agents.  Thus, the medical article submitted by the 
Veteran is insufficient to establish the required medical 
nexus opinion for causation.  

In sum, the weight of the credible evidence demonstrates that 
the Veteran developed metastatic squamous cell carcinoma of 
the right tonsil many years after service and that it is not 
related to his active service or any incident therein, 
including herbicide exposure.  As the preponderance of the 
evidence is against the claim, the Board must deny the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was filed just after the enactment of 
VA's current notice requirements.  Although a duty to assist 
letter was sent to the Veteran in November 2003, notice 
compliant with the current VA obligations was not provided to 
the veteran until May 2008.  

Although notice was provided after the initial adjudication, 
the Board finds that the Veteran has not been prejudiced 
thereby.  The content of the notice provided fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The Veteran was 
given a substantial time to respond, and his claim was 
subsequently readjudicated.  Moreover, the Veteran was told 
it was his responsibility to support the claim with 
appropriate evidence, and he was provided with the text of 
the relevant regulations relating to VA's duty to notice and 
assist.

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to the Dingess requirements, the 
claimant was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal in May 2008.  Despite that the 
notice was provided after the initial adjudication of the 
claim, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against of the 
claim for service connection for metastatic squamous cell 
carcinoma of the right tonsil (claimed as throat cancer).  
Any questions as to the appropriate disability rating or 
effective date to be assigned are therefore moot.  Therefore, 
adequate notice was provided to the appellant prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

In addition, given his contentions, the Veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that 
actual knowledge by the claimant cures defect in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the Veteran's service 
treatment records, together with the records of his post- 
service medical care.  Additionally, VA obtained an opinion 
in December 2008.  The Board thus finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).




ORDER

Service connection for metastatic squamous cell carcinoma of 
the right tonsil (claimed as throat cancer) based on 
herbicide exposure is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


